DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: It is unclear what ranges are claimed for acrylamide and sodium metabisulfate; and there appears to second range for sodium metabisulfate and the range is also unclear (see paragraphs 0029, 0116, 0146 and 0153).
The disclosure is objected to because of the following informalities: The examiner suggests inserting the following paragraph at the beginning of the specification: 
This application is a national stage application of International Application No. PCT/US2018/013400, now WO 2019/139597, filed on January 11, 2018.
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  The examiner suggests amending “0.1-0.5 AZO” (see line 14) to “0.1-0.5% AZO”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The examiner suggests amending “0.1-0.5 AZO” (see line 14) to “0.1-0.5% AZO”.  Appropriate correction is required.
19 is objected to because of the following informalities:  The examiner suggests amending “0.1-0.5 AZO” (see line 14) to “0.1-0.5% AZO”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 11, 17 and 19, it is unclear what ranges are claimed for acrylamide and sodium metabisulfate; and there appears to second range for sodium metabisulfate and the range is also unclear.
	Claims 12-17 depend on claim 11 and are rejected under the same reasoning.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on claim 16; claim 16 depends on claim 15; claim 15 depends on claim 14; claim 14 depends on claim 12; and claim 12 depends on claim 11. Claim 17 indirectly depends on claim 11 yet does not further limit claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-10 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are Kane et al. (US 9,434,793 B1) and Brick et al. (US 8,394,396 B2).
	Regarding claim 1, Kane discloses a system for making a composition of matter, the system comprising; a neutralization reactor (neutralization tank) configured to produce an at least 99% ammonium acrylate neutralization product, wherein the neutralization reactor (neutralization tank) is operated under pressure, controlled to a neutralization reaction temperature in the range of about 65 °F to about 70 °F, and has a bulk reaction residence time of about 0.1 minutes to about 5 minutes; a homogenization and degassing steps (104); and a polymerization reactor (108) configured to receive the emulsification product and an initiator, and upon reaction to produce a polymerization reaction product, wherein the polymerization reactor (108) is operated at a polymerization reaction temperature in the range of about 175 °F to about 240 °F (see Abstract; figure 1 and column 4, line 4 through column 6, line 11).
(emulsifier); any known emulsifying technique and conditions using any type of mixing and shearing equipment can be employed to make this oil-in-water emulsion; such equipment includes but is not limited to, a batch mixer, planetary mixer, single or multiple screw extruder, dynamic or static mixer, colloid mill, high pressure homogenizer, sonicator, or a combination thereof; that the oil-in-water emulsion is then combined with the second oil phase to form an oil-in-water-in-oil emulsion comprising the first oil phase droplets in the aqueous phase, which is dispersed as aqueous phase droplets in the second oil phase; this emulsifying process can be carried out using equipment and conditions described above for formation of the oil-in-water emulsion such as a homogenizer (see column 13, line 18 through column 14, line 36).
The prior art references fail to disclose a system comprising an oil phase mixer; an aqueous phase mixer; and an inversion vessel.
Claims 2-9 depend on claim 1.
Regarding claim 10, Kane discloses a system for making a composition of matter, the system comprising; a neutralization reactor (neutralization tank) configured to produce an at least 99% ammonium acrylate neutralization product, wherein the neutralization reactor (neutralization tank) is operated under pressure, controlled to a neutralization reaction temperature in the range of about 65 °F to about 70 °F; a homogenization and degassing steps (104); and a polymerization reactor (108) configured to receive the emulsification product and an initiator, and upon reaction to produce a polymerization reaction product, wherein the polymerization reactor (108) is operated at a polymerization reaction temperature in the range of about 175 °F to about 240 °F (see Abstract; figure 1 and column 4, line 4 through column 6, line 11).
(emulsifier); any known emulsifying technique and conditions using any type of mixing and shearing equipment can be employed to make this oil-in-water emulsion; such equipment includes but is not limited to, a batch mixer, planetary mixer, single or multiple screw extruder, dynamic or static mixer, colloid mill, high pressure homogenizer, sonicator, or a combination thereof; that the oil-in-water emulsion is then combined with the second oil phase to form an oil-in-water-in-oil emulsion comprising the first oil phase droplets in the aqueous phase, which is dispersed as aqueous phase droplets in the second oil phase; this emulsifying process can be carried out using equipment and conditions described above for formation of the oil-in-water emulsion such as a homogenizer (see column 13, line 18 through column 14, line 36).
The prior art references fail to disclose a system comprising an oil phase mixer; an aqueous phase mixer; and an inversion vessel.
Regarding claim 18, Kane discloses a system for making a composition of matter, the system comprising; a neutralization reactor (neutralization tank) configured to produce an at least 99% ammonium acrylate neutralization product, wherein the neutralization reactor (neutralization tank) is operated under pressure, controlled to a neutralization reaction temperature in the range of about 65 °F to about 70 °F, and has a bulk reaction residence time of about 0.1 minutes to about 5 minutes; a homogenization and degassing steps (104); and a polymerization reactor (108) configured to receive the emulsification product and an initiator, and upon reaction to produce a polymerization reaction product, wherein the polymerization reactor (108) is operated at a polymerization reaction temperature in the range of about 175 °F to about 240 °F (see Abstract; figure 1 and column 4, line 4 through column 6, line 11).
(emulsifier); any known emulsifying technique and conditions using any type of mixing and shearing equipment can be employed to make this oil-in-water emulsion; such equipment includes but is not limited to, a batch mixer, planetary mixer, single or multiple screw extruder, dynamic or static mixer, colloid mill, high pressure homogenizer, sonicator, or a combination thereof; that the oil-in-water emulsion is then combined with the second oil phase to form an oil-in-water-in-oil emulsion comprising the first oil phase droplets in the aqueous phase, which is dispersed as aqueous phase droplets in the second oil phase; this emulsifying process can be carried out using equipment and conditions described above for formation of the oil-in-water emulsion such as a homogenizer (see column 13, line 18 through column 14, line 36).
The prior art references fail to disclose a system comprising an oil phase mixer; an aqueous phase mixer; and an inversion vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774